SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NUMBER 1 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended:August 31, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53101 T5 CORP. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-0811822 (State or other jurisdiction (IRS Employer File Number) of incorporation) 4 Grouse Terrace Lake Oswego, Oregon (Address of principal executive offices) (zip code) (503) 789-0316 (Registrant’s telephone number, including area code) Gallery Management Holding Corp., 9093 E. Nassau Ave., Denver, Colorado 80237 (Registrant’s name and former address) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ]No [X] As of October 10, 2012, registrant had 116,020,402 outstanding shares of the registrant’s common stock. EXPLANATORY NOTE The purpose of this Amendment No.1to the T5 Corp. Quarterly Report on Form 10-Q for the quarterly period ended August 31, 2012, filed with the Securities and Exchange Commission onOctober 15, 2012 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6. EXHIBITS. Exhibit Number Description 3.1* Articles of Incorporation 3.2* Bylaws 4.1** 2012 Stock Incentive Plan 4.2** Form of Stock Option Agreement 10.1*** Employment Agreement with R. Patrick Garrett 10.2*** Employment Agreement with Roger T. Richter 10.3*** Employment Agreement with Allen H. Adams 10.4*** Employment Agreement with Kyle Estes 10.5*** Contribution Agreement with R. Patrick Garrett and Mary Anne Garrett 10.6*** Contribution Agreement with Roger T. Richter 10.7*** Consulting Agreement with Black Label Industries, Ltd. 10.8*** Form of Proprietary Information and Invention Assignment Agreement 10.9**** Teaming Agreement with Remedial Constructions Services, L.P. 21.1***** List of Subsidiaries**** 31.1***** Certification of CEO pursuant to Sec. 302 31.2***** Certification of CFO pursuant to Sec. 302 32.1***** Certification of CEO pursuant to Sec. 906 32.2***** Certification of CFO pursuant to Sec. 906 XBRL Documents * Previously filed with Form SB-2 Registration Statement, January 28, 2008. ** Previously filed with Current Report on Form 8-K filed with the Commission on March 7, 2012. *** Previously filed with Current Report on Form 8-K filed with the Commission on March 2, 2012. **** Previously filed with Current Report on Form 8-K filed with the Commission on June 7, 2012. ***** Previously filed with Current Report on Form10-Q filed with the Commission on October 15, 2012. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. T5 Corp. Date: November 5, 2012 By: /s/ R. Patrick Garrett R. Patrick Garrett Chief Executive Officer Date:November 5, 2012 By: /s/ Allen Adams Allen Adams Chief Financial Officer
